DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species of Figs. 29-42 in the reply filed on April 22, 2021 is acknowledged.
	Currently, all claims read on the elected species and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 11, 15, 17-20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, and 35 of U.S. Patent No. 10,722,273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims map as follows:
This Application
US Patent No. 10,722,273 B2
1
1
2
2
3
3
4
5
5
4
6
6
8
9
11
7
15
10
17
1
18
4
19
6
20
7
23
35


	One example of a difference between the claim sets is that the patent claims recite that the channel is U-shaped (see claims 1 and 35), whereas the application claims recite that the channel is open.  Thus, in this aspect, the application claims are broader than the patent claims (a U-shape is a specific shape of an open channel) and the patent claims are in effect a species of the generic claims of the application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
	Another example of a difference between the claim sets is that the claims of the application recite that the discontinuous guide and advancement structure (see claim 1 of the patent) is in the form of a thread form (see claim 1 of the application) that engages with a closure having a helically wound thread form.  However, it is well known in the art, and as such would have been obvious to one of ordinary skill in the art at the time the invention was made, that a common closure is in the form of a set screw, which has a helically wound thread form that engages with a complementary thread form in the receiver.


Allowable Subject Matter
Claims 7, 9, 10, 12-14, 16, 21, 22, and 24-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773